OPINION — AG — ** WEIGHMASTER — EMPLOYMENT BY STATE AGENCY ** THE STATE DEPARTMENT OF AGRICULTURE MAY PROPERLY AND LAWFULLY ISSUE A WEIGHMASTER'S LICENSE SUCH AS YOU MENTIONED (COOPERATIVE AGREEMENT WHICH PROVIDES THAT THE STATE BOARD OF AGRICULTURE WILL FURNISH A WEIGHMASTER INSPECTION SERVICE TO A MILLING COMPANY), IF THE STATE BOARD OF AGRICULTURE HAS FOUND IT IS NECESSARY OR ADVISABLE TO DO SO IN FURNISHING THE INSPECTION SERVICES PROVIDED FOR IN SAID COOPERATIVE AGREEMENT. (INSPECTION CERTIFICATES, GRAIN, FEES) CITE: 2 Ohio St. 1.1 [2-1.1], 2 Ohio St. 17 [2-17] (OWEN J. WATTS)